Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Amendments
	The amendment(s) to the Specification filed June 17, 2020 and Claims filed August 28, 2020 are acknowledged and have been entered.


Election/Restrictions
Applicant’s election without traverse of Claims 32, 33, 35, 36, and 38 in the reply filed on October 8, 2021 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Meneux et al. (2,283,449).

Meneux et al. teach an apparatus comprising spaced apart rollers (17 and 18) comprising secondary grooves (19) for applying a force to seeds (garlic) passing through the rollers which are comprised of stainless steel.
With regards to the examination of Claim 32, the Examiner is taking the position that "for high-throughput generation of transformable plant tissue" is an intended use limitation and is not given patentable weight with regards to the apparatus claimed (MPEP 2114).

Claims 32, 33, 35, and 36, are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Monsanto (WO 2005/000471).
Monsanto teaches an apparatus for high-throughput generation of transformable plant tissue comprising spaced apart rollers (62, 66, and 70) comprising secondary grooves for applying a force to seeds (12b) passing through the rollers which are comprised of stainless steel further comprising a separator (128) within a liquid container (Page 15, [00101]) and further comprising a water and seed containment tray.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monsanto (WO 2005/000471).
Monsanto teaches an apparatus for high-throughput generation of transformable plant tissue comprising spaced apart rollers (62, 66, and 70) comprising secondary grooves for applying a force to seeds (12b) passing through the rollers which are comprised of stainless steel.  Monsanto further teaches roller separation or diameter may be changed and may be increased for lower roller pairs with a roller pair (62A) and (62b) providing the narrowest serpentine channel (110) (Page 15, [0098]).

Monsanto does not teach wherein the rollers are spaced from about 2.2 mm to about 3.5 mm apart.
It would have been obvious to one of ordinary skill in the art to utilized rollers spaced at a specific distance apart as taught by Monsanto; to modify the roller spacing to about 2.2 mm to about 3.5 mm apart to optimize the distance between rollers when using different sized seeds and/or to optimize the applied force to seeds passing through the rollers.
One of ordinary skill in the art would have recognized that rollers could be spaced close together or far apart as taught by Monsanto.  The optimized distance set between the rollers when using different sized seeds and/or to optimize the force applied to seeds passing through the rollers would have been obvious to the artisan of ordinary skill, in the absence of evidence to the contrary.



Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973. The examiner can normally be reached M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661